TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00038-CR






Terry Norris Winskey, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT


NO. 95-513-K277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING







PER CURIAM


	This is an appeal from an order overruling appellant's special plea of former
jeopardy.  Tex. Code Crim. Proc. Ann. art. 27.05 (West 1989).  By his plea, appellant contended
that trial on a pending indictment for possession of cocaine is barred by his previous conviction
for possession of narcotics paraphernalia.

	This Court does not have jurisdiction to consider an interlocutory appeal from a
pretrial ruling on a special plea of former jeopardy.  Apolinar v. State, 820 S.W.2d 792, 794
(Tex. Crim. App. 1991).  The appeal is dismissed.


Before Justices Powers, Aboussie and Kidd

Dismissed for Want of Jurisdiction

Filed:  January 31, 1996

Do Not Publish